Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-17-00454-CR

                                 Meredith Owen BURSON,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                     From the County Court at Law, Kerr County, Texas
                                Trial Court No. CR16-0187
                         Honorable Susan Harris, Judge Presiding

        BEFORE JUSTICE BARNARD, JUSTICE ALVAREZ, AND JUSTICE RIOS

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       SIGNED July 25, 2018.


                                              _____________________________
                                              Marialyn Barnard, Justice